Title: From Jonathan Trumbull, Jr. to David Smith, 1 September 1782
From: Trumbull, Jonathan, Jr.
To: Smith, David

sir
                            Head Quarters 1st Septemr 1782
                        
                        Colo. Sheldon with his Legion will take Post in the Neighbourhood of Bedford & Command there—you will please to withdraw the Compa. of Infantry now at that place to your Command—& keep up a Communication with Colo. Sheldon for the purpose of Assistance or Intelligence. By His Excellency Command Your most Obedient Servt. 
                        
                            
                        
                    